DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 10 March 2021 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 10 March 2021, claims 1, 2, and 4-8 have been amended; claim 9 has been canceled.
Claims 1-8 are pending.
Claims 1-8 are rejected.
Response to Arguments
Applicant argues in substance that the cited references fail to disclose that the at least one SSB including at least one synchronization signal is received by a UE (or transmitted by a BS) and that a first preamble is trnasmitted by the UE (or received by the BS) based on the claimed configuration information and a measurement on the at least one SSB (Rem. 8).
Examiner disagrees. As noted by Applicant, Guo discloses that a “UE measures the strongest RSRP of initial synchronization signals” and then “calculates the best Tx beam ID that corresponds to the strongest RSRP of DL initial signals.” Guo at [0118] and [0154]. (Rem. 8) 
As recited in the Office action, Guo discloses:
transmitting a first preamble of a random access procedure using a first RACH resource among the RACH resources based on … a measurement on the at least one SSB (para. 118, the UE is configured to pick the RACH chunk index based on the index of OFDM symbol where the UE measures the strongest RSRP of initial synchronization signals; para. 154, The best Tx beam ID is the OFDM symbol index where the UE detects the strongest RSRP of initial synchronization signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al (US Pub. 2018/0167979) in view of Park et al (US Pub. 20180270894) or Agiwal et al (US Pub. 2018/0359784), and further in view of Jeon et al (US Pub. 2018/0324716).

Regarding claim 1, Guo discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving at least one synchronization signal (SS) block including at least one synchronization signal (para. 118, the UE is configured to pick the RACH chunk index based on the index of OFDM symbol where the UE measures the strongest RSRP of initial synchronization signals);
receiving configuration information for random access channel (RACH) resources (fig. 12, element 1205 receive RACH configuration info); 
transmitting a first preamble of a random access procedure using a first RACH resource among the RACH resources based on the configuration information (fig. 12, element 1210 determine an RACH chunk based on the RACH configuration information, element 1215 transmit an RACH preamble on the determined RACH chunk; fig. 8A-C; para. 118; para. 198, the UE receives, from a base station (BS), random access channel (RACH) configuration information) and a measurement on the at least one SSB (para. 118, the UE is configured to pick the RACH chunk index based on the index of OFDM symbol where the UE measures the strongest RSRP of initial synchronization signals; para. 154, The best Tx beam ID is the OFDM symbol index where the UE detects the strongest RSRP of initial synchronization signals); and 
monitoring a random access response (RAR) message of the random access procedure based on a first random access radio network temporary identifier (RA-RNTI) (fig. 8A-C; para. 118; fig. 12, element 1220 receive an RACH response (RAR) corresponding to the transmitted RACH preamble; para. 102, monitor the PDCCH for random access responses (RARs) identified by the RA-RNTI; para. 204, the UE receives an RACH response (RAR) corresponding to the transmitted RACH preamble; a random access-radio network temporary identifcation (RA-RNTI) is calculated), 
wherein the first RA-RNTI is computed based on an index of the first RACH resource in a frequency domain (para. 104, f_id), an index of a time unit of the first RACH resource (para. 104, t_id), and an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the first RACH resource (para. 104, RA-RNTI is computed as 1 + t_id + 10*f_id + 60*(SFN_id mod (Wmax/10)) where t_id is the index of the first subframe of the specified PRACH, f_id is the index of the specified PRACH within that subframe, SFN_id is the index of the first radio frame of the specified PRACH; fig. 9A; para. 118, the UE is configured to select one RACH chunk for the uplink preamble transmission based on the measurement of downlink initial access signal; the UE measures the strongest RSRP of initial synchronization signals; para. 121, the UE is configured to transmit preamble on one of the RACH symbols; the UE is capable to pick the best RACH symbol; para. 182, indices of OFDM symbols used for RAR, in the subframe or time interval where the RAR occasion is transmitted; para. 198, 204, the RA-RNTI is calculated based on an index of a slot and an index of the RACH chunk on which the RACH preamble is transmitted; para. 154, The best Tx beam ID is the OFDM symbol index where the UE detects the strongest RSRP of initial synchronization signals; para. 108, slot and subframe are used interchangeably, which mean a number of consecutive OFDM symbols, e.g., 7 or 14 consecutive OFDM symbols), 
wherein each time unit consists of 14 symbols in a time domain (parar. 104, RA-RNTI is computed as a function of index of subframe; para. 108, slot or subframe means a number of consecutive OFDM symbols, e.g., 7 or 14), and 
wherein the index of the first OFDM symbol of the first RACH resource is a non-negative integer value smaller than 14 (para. 104, 108). 
Guo discloses all of the subject matter as recited above. However asuming arguendo Guo does not specifically disclose wherein the first RA-RNTI is computed based on … an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the first RACH resource, Park from an analogous art discloses a UE may determine an RA-RNTI at least based on an index of a first OFDM symbol and an index of a first slot of a selected PRACH occasions (para. 128). Alternately Agiwal from an analogous art discloses RA-RNTI is computed based on t_id1 which is an index of the first OFDM symbol of the PRACH transmission occasion (para. 289, equation 9). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compute RA-RNTI using an index of the first OFDM symbol of a PRACH transmission as taught by Park or Agiwal in order to provide an enhanced random access (RA) procedure for new wireless communication system such as new radio (NR) (Agiwal, para. 6).
arguendo Guo does not specifically disclose transmitting a first preamble of a random access procedure using a first RACH resource among the RACH resources based on … a measurement on the at least one SSB, Jeon from an analogous art discloses if both SS and CSI-RS measurements are available to a UE, then the UE may inform gNB of the preferred beams and/or beam quality corresponding to SS blocks and/or CSI-RS by selecting associated subset of RACH resources and/or subset of RACH preamble indices (para. 338). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select RACH resources based on SS measurements as taught by Jeon in order to enhance beam management (Jeon, para. 338).

Regarding claim 2, Guo in view of Park or Agiwal further discloses further comprising: 
transmitting a second preamble of the random access procedure using a second RACH resource among the RACH resources based on the configuration information (fig. 8A-C, 12; para. 118, 198); and 
monitoring a RAR message of the random access procedure based on a second RA-RNTI, wherein the second RACH resource is different from the first RACH resource (id., para. 118, For example, the UE is configured to pick the RACH chunk index based on the index of OFDM symbol where the UE measures the strongest RSRP of initial synchronization signals. For example, the UE is configured to pick the RACH chunk index based on the index of OFDM symbol where the UE measures the strongest RSRP of beam reference signal. For example, the UE is configured to pick the RACH chunk index based on the beam ID with which the UE measures the strongest RSRP of the beams.), 
wherein the second RA-RNTI is computed based on an index of the second RACH resource in a frequency domain, an index of a time unit of the second RACH resource, and an index of the first OFDM symbol of the second RACH resource (id.; para. 104, 198), and
id.; para. 104, 108). 

Regarding claim 3, Guo in view of Park or Agiwal further discloses: 
receiving association information between indexes of gNB receiving (Rx) beams and the RACH resources (para. 41, BS and transmit-receive point (TSP) are used interchangeably; fig. 9A, TRP Rx beams 0-5, RACH Sym #0-5; para. 121, beam reciprocity between Tx and Rx beams), 
wherein the first RA-RNTI is computed based on an index of a first gNB Rx beam associated with the first RACH resource (fig. 9A; para. 121), the index of the first RACH resource in a frequency domain, the index of the time unit of the first RACH resource, the index of the first OFDM symbol of the first RACH resource (fig. 8A-C, 9A-C; para. 114, 115, 121). 

Regarding claim 4, Guo discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver (para. 5, 197, a UE), and 
a processor (para. 5, 197, one or more processors in a UE) operatively coupled to the transceiver and configured to substantially perform the method of claim 1, and is thus similarly rejected.

Claims 5 and 6 recite substantially identical subject matter as recited in claims 2 and 3, and are thus similarly rejected.

Claim 7 recites a method performed by a base station in a wireless communication system, complimentary to the method of claim 1, and is thus similarly rejected.

a base station in a wireless communication system, the base station comprising: 
a transceiver (para. 6, base station (BS)), and 
a processor (para. 6, the BS comprises at least one processor) operatively coupled to the transceiver and configured to substantially perform the method complimentary to the method of claim 1, and is thus similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468